—Order, Supreme Court, New York County (David Saxe, J.), entered April 4, 1995, granting reargument, which adhered to the prior determination denying the petition seeking to permanently stay arbitration of respondent’s under-insured motorist claim, unanimously affirmed, with costs. Appeal from the order of same court and Justice, entered June 22, 1994, unanimously dismissed as superseded by the appeal from the order of April 4,1995, without costs.
The IAS Court properly denied petitioner’s motion for a stay of arbitration, finding that respondent insured timely notified petitioner of his underinsurance claim "as soon as practicable”, given the ambiguity concerning when such insurance coverage is triggered (Matter of Travelers Ins. Co. v Morzello, 221 AD2d 291), and that respondent was reasonable in sending his written notification to petitioner shortly after he was apprised by the offending vehicle’s insurance company of the limits of that policy (Matter of Nationwide Mut. Ins. Co. v Edgerson, 195 AD2d 560). Moreover, respondent actually notified petitioner of the accident in connection with his "no-fault” benefits claims within 90 days of the accident. Concur — Milonas, J. P., Ellerin, Wallach, Kupferman and Williams, JJ.